                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE                                             Case No. 13-cv-03072-EMC
                                   8     MYFORD TOUCH CONSUMER
                                         LITIGATION                                        ORDER GRANTING PLAINTIFFS’
                                   9                                                       MOTION FOR PRELIMINARY
                                                                                           APPROVAL OF CLASS ACTION
                                  10                                                       SETTLEMENT
                                  11                                                       Docket No. 515
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs filed this class action suit against Defendant Ford Motor Company (“Ford”) in

                                  14   2013, alleging that Ford’s vehicles were equipped with an MyFordTouch “infotainment system”

                                  15   (“MFT”) that was so defective that it compromised the safety, reliability, and operability of the

                                  16   vehicles. After more than five years of litigation, including extensive motions practice and

                                  17   discovery, the parties engaged in settlement negotiations overseen by Magistrate Judge Kim and

                                  18   ultimately agreed to her Mediator’s Proposal. Currently pending before the Court is Plaintiffs’
                                  19   motion for preliminary approval of the resulting Settlement Agreement. Docket No. 515 (“Mot.”).

                                  20          For the reasons discussed below, the Court finds that the proposed Settlement Agreement

                                  21   is fair, adequate, and reasonable, and accordingly GRANTS the motion for preliminary approval.

                                  22                                       I.      BACKGROUND

                                  23   A.     Procedural Background

                                  24          Named Plaintiff Jennifer Whalen filed her original complaint against Ford in July 2013,

                                  25   followed by a First Amended Class Action Complaint in November 2013 and a Second Amended

                                  26   Class Action Complaint in May 2015. Docket Nos. 1, 47, 154. Along the way, Plaintiffs’ claims
                                  27   were narrowed as a result of two motions to dismiss. Docket Nos. 97, 175. The Third Amended

                                  28   Class Action Complaint was filed in October 2015, asserting claims on behalf of 19 Plaintiffs
                                   1   from 14 states. Docket No. 183. Plaintiffs moved for class certification in January 2016. Docket

                                   2   No 196-5. The Court granted in part and denied in part the motion, certifying classes for nine

                                   3   states. Docket No. 279. Plaintiffs sought to interlocutorily appeal the class certification order, but

                                   4   the Ninth Circuit denied their petition.

                                   5          In October 2017, Ford moved for summary judgment on all of Plaintiffs’ certified class

                                   6   claims, as well as certain non-certified claims on behalf of individual Plaintiffs. Docket No. 341.

                                   7   The Court granted the motion as to two certified claims and one non-certified claim, allowing the

                                   8   remaining claims to proceed. Docket No. 383. In August 2018, the Court granted Ford’s motion

                                   9   to decertify Plaintiffs’ Massachusetts Consumer Protection Act claim. Docket No. 465. This left

                                  10   eleven certified claims for seven classes (California, Massachusetts, New Jersey, North Carolina,

                                  11   Ohio, Virginia, and Washington).

                                  12          The parties reached a provisional settlement agreement in March 2018. However, over the
Northern District of California
 United States District Court




                                  13   course of several orders and a hearing, the Court raised a number of concerns about the

                                  14   provisional agreement. See Docket Nos. 442, 448, 449. Of these concerns, three in particular

                                  15   stood out. First, the monetary portion of the settlement was a “claims-made” fund that was

                                  16   functionally equivalent to a common fund with a reversion to Ford. Docket No. 449 at 1. Second,

                                  17   the supposed value of the equitable portion of the settlement—a free upgrade to version 3.10 of

                                  18   the MFT software—was highly questionable as that version of the software had not been tested or

                                  19   verified by Class Counsel. Id. Third, the settlement included a “clear-sailing” provision which

                                  20   guaranteed that Ford would not oppose Class Counsel’s fee request up to $22 million, an amount

                                  21   which dwarfed the actual value of the likely relief to the class. Id. The parties met and conferred

                                  22   to discuss the Court’s concerns, and Plaintiffs ultimately opted to withdraw from the provisional

                                  23   agreement. Docket No. 452.

                                  24          The Court then referred the parties to Magistrate Judge Kim for settlement negotiations.

                                  25   Docket No. 479. Judge Kim presided over a settlement conference on October 16, 2018, which

                                  26   did not result in a settlement agreement. However, the parties continued to exchange proposals

                                  27   via Judge Kim through October and November before reaching an impasse, whereupon Judge Kim

                                  28   made a Mediator’s Proposal on November 19, 2018. Both parties accepted the Mediator’s
                                                                                         2
                                   1   Proposal the next day. The parties then moved the Court to grant preliminary approval of the

                                   2   resulting Settlement Agreement. Docket No. 498. At a hearing on January 24, 2019, the Court

                                   3   conveyed several concerns it had regarding the Settlement Agreement, and ordered the parties to

                                   4   discuss possible solutions to those concerns. Docket No. 509. The parties filed the instant

                                   5   renewed motion for preliminary approval addressing the Court’s concerns.

                                   6   B.       Terms of Proposed Settlement Agreement

                                   7            The key terms of the Settlement Agreement are summarized below.

                                   8            1.      Settlement Classes and Released Claims

                                   9            The proposed settlement classes are the same as the seven remaining certified classes. See

                                  10   Docket No. 516-1 (New Settlement Agreement or “NSA”) § I.X. In return for the consideration

                                  11   described below, Class Members will release

                                  12                    all claims, demands, causes of action, and suits pleaded against Ford
Northern District of California
 United States District Court




                                                        in the Litigation, and all other claims, demands, actions, causes of
                                  13                    action of any nature whatsoever, including, but not limited to, any
                                                        claim for violations of federal, state, or other law (whether in
                                  14                    contract, torts, or otherwise, including statutory and injunctive relief,
                                                        common law, property, warranty, Lemon Law, and equitable
                                  15                    claims), and also including Unknown Claims, that relate to
                                                        malfunctions of the MFT in Ford and Lincoln vehicles sold or leased
                                  16                    prior to August 9, 2013 and which are asserted or brought against
                                                        any of the Released Parties.
                                  17

                                  18   NSA § I.W. The release does not extend to “individual claims seeking damages for an alleged

                                  19   personal injury caused by a malfunction of the MFT.” Id.

                                  20            2.      Monetary Consideration

                                  21            Class Members can receive monetary compensation1 in one of two ways under the

                                  22   Settlement Agreement.

                                  23                    a.     Claims Process

                                  24            First, they can submit a claim through the Claims Process under three possible categories:

                                  25                           i.      MFT Software Warranty Repairs

                                  26            Class Members who sought one or more MFT Software Warranty Repairs to their Class

                                  27

                                  28   1
                                           The monetary compensation will be distributed in the form of Visa check cards.
                                                                                        3
                                   1   Vehicle and submits a claim within 180 days after preliminary approval will receive a payment as

                                   2   follows:

                                   3

                                   4              Number of MFT Software Repairs         Payment Amount
                                   5              1                                      $100
                                   6              2                                      $250
                                   7              3 or more                              $400
                                   8

                                   9   NSA § II.B.1. An “MFT Software Repair” includes: (1) an Authorized Ford Dealer’s attempt to
                                  10   repair MFT software during the warranty of a Class Vehicle; (2) an Authorized Ford Dealer’s
                                  11   installation of an updated version of MFT software; and (3) a non-Ford repair provider’s attempt
                                  12   to repair MFT software, if a Class Member paid for the repair. NSA § I.N.
Northern District of California
 United States District Court




                                  13                          ii.    Post-Warranty Repairs
                                  14          Class Members who paid for an MFT Software Repair within one year after the expiration
                                  15   of their MFT Extended Warranty and submit a claim within 180 days of preliminary approval will
                                  16   receive reimbursement for the full amount they paid for the repair. NSA § II.B.1.b.
                                  17                          iii.   Unsatisfactory MFT Performance
                                  18          Class Members who submit a claim within 180 days of preliminary approval stating that
                                  19   they experienced two or more instances of Unsatisfactory MFT Performance will receive a
                                  20   payment of $45. NSA § II.B.2. “Unsatisfactory MFT Performance” means any of the following
                                  21   types of MFT software malfunction experienced by a Class Member in their Class Vehicle: (1)
                                  22   freezing up; (2) crashing; (3) blacking-out; (4) failing to respond to touch and/or voice commands;
                                  23   or (5) backup camera failure. NSA § I.B. Class Members do not need to submit any proof of a
                                  24   repair attempt to qualify for this category of compensation. NSA § II.B.3.
                                  25                  b.      Unilateral Payments Process (Without Submission of Claim)
                                  26          Second, Class Members who do not submit a claim can nonetheless receive compensation
                                  27   through the Unilateral Payments Process. After the claims process is complete, all original owners
                                  28   and lessees of Class Vehicles that Ford’s records indicate received an MFT Software Repair
                                                                                        4
                                   1   during the warranty period, but as to which no claim was submitted, will receive a payment of

                                   2   $55. NSA § II.B.2. And all original owners and lessees of Class Vehicles that Ford’s records

                                   3   indicate did not receive an MFT Software Repair will receive a payment of $20. Id. Class

                                   4   Members who purchased their Class Vehicles used will not receive unilateral payments, since

                                   5   Ford does not have records pertaining to them.

                                   6                  c.      Total Value of Monetary Consideration

                                   7          As explained in more detail below, the parties estimate that, assuming a 7% claims rate,

                                   8   the total value of the monetary consideration (i.e., the sum of payments Class Members will

                                   9   receive from the Claims Process and the Unilateral Payment Process) under the Settlement

                                  10   Agreement will be approximately $17.4 million. If the claims rate turns out to be lower, leading

                                  11   to an actual payout of less than $17 million, the difference between the actual payout and $17

                                  12   million will then be unilaterally distributed pro rata to all Class Members who submitted valid
Northern District of California
 United States District Court




                                  13   claims. NSA § II.B.3. In other words, the Settlement Agreement provides a guaranteed minimum

                                  14   monetary payout of $17 million. There is no upper cap on the total monetary consideration Ford

                                  15   will pay to Class Members. If the claims rate is higher than 7%, Ford will be required to pay out

                                  16   for all valid claims, even if their total exceeds $17 million. If, for example, the claims rate turns

                                  17   out to be 15%, the total recovery will be approximately $20.2 million. Docket No. 516 (Berman

                                  18   Decl.) ¶ 15; Docket No. 506.

                                  19          3.      Non-Monetary Consideration

                                  20          Class Members will be able to obtain the most current version of the MFT software

                                  21   (version 3.10 or later) for free. NSA § II.A. This software upgrade is already available to the

                                  22   public for free on the Ford website, but typically consumers must download and install the

                                  23   software themselves. However, Class Members will be able to have a Ford technician complete

                                  24   the installation for free within six months of the Effective Date of Settlement by downloading a

                                  25   certificate from the settlement website. Id. Ford estimates that the out-of-pocket cost for such an

                                  26   installation is between $80 and $100.

                                  27          4.      Claims Process

                                  28          The parties represent that “the precise contours of the [claims] process have yet to be
                                                                                          5
                                   1   developed.” Mot. at 11. However, they represent that Class Members will be able to submit their

                                   2   claims online, via a claim form on the settlement website. Id. The claim form will be

                                   3   prepopulated with certain information (such as the Class Members’ names, contact information,

                                   4   and Vehicle Identification Numbers) to make the claims process easier. Id.

                                   5          Class Members who submit claims for MFT Software Warranty Repairs will be able to

                                   6   select the qualifying repairs they completed from a list prepopulated from Ford’s warranty records.

                                   7   Mot. at 12. These claims require one document showing proof of ownership at the time of the

                                   8   repair. Id.

                                   9          Class Members who submit claims for Post-Warranty Repairs will need to manually input

                                  10   the repair information because Ford does not maintain records for post-warranty repairs. Id.

                                  11   These claims require proof of ownership at the time of the repair, documents showing information

                                  12   about the repair, and proof of payment for the repair. Id.
Northern District of California
 United States District Court




                                  13          Class Members who submit claims for Unsatisfactory MFT Performance will be able to

                                  14   select the type of qualifying malfunction they experienced from a list, and electronically sign the

                                  15   claim form under penalty of perjury. Id. Original owners and lessees will not be required to

                                  16   submit any supporting documents, but purchasers of used Class Vehicles will need to submit

                                  17   documents showing class membership. Id.

                                  18          The claims process will begin 45 days after the Court grants preliminary approval of the

                                  19   Settlement Agreement, and close 180 days after preliminary approval (i.e., 135 days after claims

                                  20   processing opens). NSA § II.C; Mot. at 1.

                                  21          5.      Notice, Objections, and Opt-Out

                                  22          The parties propose to appoint JND Class Action Administration, which conducted the

                                  23   notice campaign to Class Members in this case in 2017, as the Settlement Administrator. NSA

                                  24   § I.Y. The Settlement Administrator will provide notice of the settlement to Class Members using

                                  25   the same methods that the Court approved for the 2017 Class Notice campaign. Namely, the

                                  26   Settlement Administrator will use the name and address of each Class member collected during

                                  27   the 2017 campaign and update new addresses using the National Change of Address database.

                                  28   NSA § III.C. It will then use U.S. mail to send copies of the Short Form Class Notice to Class
                                                                                         6
                                   1   Members and use email to send the Email Notice to all Class Members whose email addresses are

                                   2   known. Id.; see Docket No. 525-1 (Short Form Class Notice); Docket No. 525-3 (Email Notice).

                                   3   The Long Form Class Notice will also be posted on the settlement website. NSA § III.C; see

                                   4   Docket No. 525-5 (Long Form Class Notice). If any Short Form Class Notice is returned as

                                   5   undeliverable, the Settlement Administrator will perform a reasonable search for a more current

                                   6   name and/or address and resend the notice. NSA § III.C. No further mailings will be attempted

                                   7   for any Short Form Class Notice returned as undeliverable for a second time. Id.

                                   8             Any Class Member who intends to object to the Settlement Agreement must file such

                                   9   objection with the Court by 180 days from preliminary approval. NSA § III.D.1. Any Class

                                  10   Member who wishes to opt out of the Settlement Agreement (who has not already opted out) can

                                  11   submit a request for exclusion via first-class U.S. mail to the Settlement Administrator by the

                                  12   same date. NSA § III.D.2. In response to the Court’s suggest, see Docket No. 523 at 1, the parties
Northern District of California
 United States District Court




                                  13   agreed at the March 21, 2019 hearing to also permit Class Members to submit exclusion requests

                                  14   online.

                                  15             6.     Attorneys’ Fees and Service Awards

                                  16             Class Counsel intends to file their motion for attorneys’ fees and costs, seeking a total of

                                  17   $16 million, 35 days prior to the end of the objection and opt-out period. Mot. at 14–15. Ford has

                                  18   agreed not to oppose any fee request up to that amount, and will pay the amount awarded

                                  19   separately from and in addition to the settlement consideration to Class Members. NSA § II.E.

                                  20             Class Counsel also intends to file an application for a $9,000 service award for each of the

                                  21   nineteen Named Plaintiffs. NSA § II.F.

                                  22                                           II.      DISCUSSION

                                  23   A.        Legal Standard

                                  24             Per Rule 23, a class action may only be settled with court approval. Fed. R. Civ. P. 23(e).

                                  25   Before a court renders approval, it must determine that the settlement is “fundamentally fair,

                                  26   adequate, and reasonable.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998) (citing

                                  27   Fed. R. Civ. P. 23(e)(2)).

                                  28             Amendments to Rule 23 took effect on December 1, 2018. These amendments provide
                                                                                           7
                                   1   new guidance on the “fair, adequate, and reasonable” standard at the preliminary approval stage.

                                   2   Prior to the amendments, “[t]he standard for reviewing class action settlements at the final

                                   3   approval stage [wa]s well-settled,” but the standard applied to preliminary approval was less clear.

                                   4   Cotter v. Lyft, Inc., 193 F. Supp. 3d 1030, 1035–36 (N.D. Cal. 2016). Courts in the Ninth Circuit

                                   5   generally interpreted Rule 23 to require a determination of whether the proposed settlement “falls

                                   6   within the range of possible approval” and “has no obvious deficiencies.” In re Tableware

                                   7   Antitrust Litig., 484 F. Supp. 2d 1078, 1079–80 (N.D. Cal. 2007). The new Rule 23 clarifies that

                                   8   preliminary approval should only be granted where the parties have “show[n] that the court will

                                   9   likely be able to . . . approve the proposal under [the final approval factors in] Rule 23(e)(2).” Fed.

                                  10   R. Civ. P. 23(e)(1)(B) (emphasis added). Review at the preliminary approval stage thus is

                                  11   increasedly robust.

                                  12          Accordingly, for the purposes of this motion the Court will consider the factors informing
Northern District of California
 United States District Court




                                  13   final approval, namely, whether:

                                  14          (A) the class representatives and class counsel have adequately represented the class;
                                  15
                                              (B) the proposal was negotiated at arm’s length;
                                  16
                                              (C) the relief provided for the class is adequate, taking into account:
                                  17
                                                      (i) the costs, risks, and delay of trial and appeal;
                                  18
                                  19                 (ii) the effectiveness of any proposed method of distributing relief to the class,

                                  20                      including the method of processing class-member claims;

                                  21                (iii) the terms of any proposed award of attorney’s fees, including timing of
                                  22
                                                          payment; and
                                  23
                                                    (iv) any agreement required to be identified under Rule 23(e)(3); and
                                  24
                                              (D) the proposal treats class members equitably relative to each other.
                                  25

                                  26   Fed. R. Civ. P. 23(e)(2).2
                                  27
                                       2
                                  28    Because the classes in this case have already been certified, the Settlement Agreement need not
                                       be held to the “higher standard of fairness” required of pre-certification settlements. See Hanlon,
                                                                                         8
                                   1   B.     The Court’s Previous Concerns

                                   2          Before discussing the Rule 23(e)(2) factors, the Court first addresses the specific concerns

                                   3   it voiced about the March 2018 provisional settlement agreement. See Docket Nos. 442, 448, 449.

                                   4   The Court agrees with the parties that those concerns have been resolved by the present Settlement

                                   5   Agreement.

                                   6          1.      Claims-Made Settlement

                                   7          The Court’s first concern was that the “claims-made” structure of the provision settlement

                                   8   only required Ford to pay Class Members who file claims. Docket No. 449 at 1. The parties had

                                   9   estimated that, assuming 100% of Class Members submitted claims, the total value of the

                                  10   provisional settlement would be over $55 million. Id. at 3. But Class Counsel conceded that in

                                  11   reality, claims rates tend to range from 1–10%, which meant that the amount that Ford would have

                                  12   distributed to Class Members under the provisional settlement would likely to have been in the
Northern District of California
 United States District Court




                                  13   $550,000–$5.5 million range. See id.

                                  14          Two aspects of this Settlement Agreement—the guaranteed minimum total payment of $17

                                  15   million and the Unilateral Payment Process that compensates Class Members who do not submit

                                  16   any claims—cure this deficiency. The guaranteed minimum payment provision mitigates the most

                                  17   problematic feature of a claims-made settlement—the reversion of unclaimed funds to the

                                  18   defendant. See 4 Newberg on Class Actions § 13:7 (5th ed. 2018). The Unilateral Payment

                                  19   process ensures that all Class Members (apart from those who purchased used Class Vehicles) as a

                                  20   group will receive a guaranteed measure of recovery.

                                  21          Although the use of a claims process deserves scrutiny,3 as a practical matter, a claims

                                  22   process is necessary here because Ford’s warranty database does not contain enough information

                                  23   to allow it to unilaterally determine which Class Members sought warranty repairs, paid out-of-

                                  24   pocket for post-warranty repairs, or experienced unsatisfactory MFT performance. Ford’s

                                  25

                                  26
                                       150 F.3d at 1026.
                                  27   3
                                         This district’s Procedural Guidance for Class Action Settlements requires a party proposing a
                                  28   claims process for the distribution of settlement funds to justify the process by estimating the
                                       expected claim rate. See Proc. Guidance for Class Action Sett. ¶ 1.
                                                                                          9
                                   1   database tracks warranty repairs by vehicle, and records the original owner of each vehicle, but not

                                   2   the identity of the vehicle owner at the time of repair. Docket No. 517 (“Ford Br.”) at 13–14.

                                   3   Ford also lacks information about non-warranty repairs. Id. at 14. Thus, unless Class Members

                                   4   corroborate proof of ownership and provide other relevant information, Ford would not be able to

                                   5   compensate the correct vehicle owners.

                                   6          The parties have designed the claims process will be designed minimize the burdens on

                                   7   Class Members to submit a claim. The claims form will prepopulate with information to the

                                   8   extent it is available in Ford’s database, and the forms can be completed and submitted online. Id.

                                   9   at 15–16. Class Members who submit claims for in-warranty MFT Software Repairs will only

                                  10   need to include one document showing proof of ownership at the time of the repair, and claims for

                                  11   Unsatisfactory MFT Performance will require no supporting documentation at all (unless the

                                  12   vehicle was purchased used, in which case the owner will need to submit documents showing
Northern District of California
 United States District Court




                                  13   class membership). Id. at 16. Furthermore, every eligible class member who does not submit a

                                  14   claim will receive compensation.

                                  15          2.      Software Upgrade to MFT Version 3.10

                                  16          The Court’s second concern was about the supposed value of the free upgrade to version

                                  17   3.10 of the MFT software. Docket No. 449 at 2. “Class Counsel conceded that it had not engaged

                                  18   in any real scrutiny of MFT v. 3.10 . . . . to determine whether it functioned materially better” than

                                  19   the earlier MFT versions that Plaintiffs had consistently argued were inherently defective. Id.

                                  20   Moreover, the software upgrade was already available for free on the Ford website, so the only

                                  21   “value” that Class Members would derive would be from the approximately $80–100 in labor

                                  22   costs that would be waived if they asked a Ford dealership to install the software upgrade for

                                  23   them. Id.

                                  24          Class Counsel explained at the January 24, 2019 hearing that vetting version 3.10 would

                                  25   entail reviewing the source code and therefore incur significant additional time and expense.

                                  26   However, Class Counsel did “review . . . information provided by Ford regarding software version

                                  27   3.10” and “belie[ves] that software version 3.10 is the most reliable MFT software version.”

                                  28   Berman Decl. ¶ 14. At least some Class Members have told Class Counsel that they “would find
                                                                                        10
                                   1   value in a no-cost, dealer-installed MFT software version upgrade.” Id. ¶ 14. Ford has also

                                   2   submitted an updated expert analysis based on the latest available government data that shows no

                                   3   statistically significant difference in accident rates between model year 2014 vehicles equipped

                                   4   with MFT software and otherwise identical models without MFT software.4 See Docket No. 518-

                                   5   1 (expert report of Dr. Paul Taylor). This tends to support Ford’s assertion that, even if Plaintiffs

                                   6   maintain the MFT software is flawed, version 3.10 is sufficiently reliable that its use mitigates

                                   7   significant safety concerns. These considerations, in addition to the potentially substantial cost

                                   8   Ford would absorb in reimbursing dealers for performing installations, indicate that the free

                                   9   upgrades to version 3.10 do add some value to the settlement, even if that value is not substantial.5

                                  10          3.      Attorneys’ Fees

                                  11          Third, the Court expressed concern that the provisional settlement included a “clear-

                                  12   sailing” provision which guaranteed that Ford would not oppose Class Counsel’s request for fees
Northern District of California
 United States District Court




                                  13   and costs up to $22 million. Docket No. 449 at 4. The Court was troubled by the disproportionate

                                  14   size of the fee request relative to the likely total recovery for the Class under the pure claims-made

                                  15   model of the provisional settlement. Id. The current Settlement Agreement retains the clear

                                  16   sailing provision. See NSA § II.E. However, relative to the provisional agreement, the total

                                  17   recovery for the class has increased to a guaranteed minimum of $17 million and the requested

                                  18   fees and costs have decreased to $16 million, the amount recommended in Judge Kim’s

                                  19   Mediator’s Proposal. Berman Decl. ¶ 12. Class Counsel represents that it has accrued

                                  20   approximately $7,095,405 in total costs ($2,395,405 in litigation expenses plus $4,700,000 in

                                  21   expert fees). Id. ¶ 27. Subtracting these costs from the $16 million request, Class Counsel is

                                  22   effectively seeking $8,904,595 in fees. Id.

                                  23          “[C]ourts have an independent obligation to ensure that [an attorneys’ fee] award, like the

                                  24

                                  25   4
                                        Ford transitioned to version 3.10 of the MFT software in August 2013, so model year 2014
                                  26   vehicles were generally equipped with this version. Docket No. 518-1 at 2.
                                       5
                                  27    Class Members will not be able to receive their free version 3.10 installations from dealers until
                                       after final approval of the Settlement Agreement is granted, but the parties have agreed to
                                  28   disseminate a second round of notice upon final approval to alert Class Members that the free
                                       upgrades are available.
                                                                                       11
                                   1   settlement itself, is reasonable, even if the parties have already agreed to an amount.” In re

                                   2   Bluetooth Headset Prod. Liab. Litig., 654 F.3d 935, 941 (9th Cir. 2011). In particular, “when

                                   3   confronted with a clear sailing provision, the district court has a heightened duty to peer into the

                                   4   provision and scrutinize closely the relationship between attorneys’ fees and benefit to the class,

                                   5   being careful to avoid awarding ‘unreasonably high’ fees simply because they are uncontested.”

                                   6   Id. at 948 (quoting Staton v. Boeing Co., 327 F.3d 938, 954 (9th Cir. 2003)). Generally, courts

                                   7   have discretion to choose between using the lodestar method and the percentage-of-recovery

                                   8   method to analyze the reasonableness of attorneys’ fees, depending on the circumstances. See

                                   9   Bluetooth Headset, 654 F.3d at 941. Some courts have suggested that the lodestar method is more

                                  10   appropriate where, as here, counsel “do[es] not request a percentage of recovery from the common

                                  11   fund, but instead seek attorneys’ fees and expenses separate from the Class Members’ recovery.”

                                  12   Schuchardt v. Law Office of Rory W. Clark, 314 F.R.D. 673, 688 (N.D. Cal. 2016). Whatever
Northern District of California
 United States District Court




                                  13   method is employed, the other method is typically used as a cross-reference. See Bluetooth

                                  14   Headset, 654 F.3d at 944.

                                  15          “The lodestar figure is calculated by multiplying the number of hours the prevailing party

                                  16   reasonably expended on the litigation (as supported by adequate documentation) by a reasonable

                                  17   hourly rate for the region and for the experience of the lawyer.” Id. at 941. “Though the lodestar

                                  18   figure is presumptively reasonable, the court may adjust it upward or downward by an appropriate

                                  19   positive or negative multiplier reflecting a host of ‘reasonableness’ factors, including the quality of

                                  20   representation, the benefit obtained for the class, the complexity and novelty of the issues

                                  21   presented, and the risk of nonpayment.” Id. at 941–42 (citations and internal quotation marks

                                  22   omitted). Class Counsel will be required to provide more fulsome documentation of its hours and

                                  23   rates when it moves for fees, but for the purposes of the instant motion it represents that it has

                                  24   accrued over 67,500 hours and $31.7 million in fees in this litigation. Berman Decl. ¶ 27.

                                  25   Accordingly, the $8,904,595 fee request represents a negative multiplier of 0.28 on the lodestar

                                  26   total. Even if the multiplier were calculated on the basis of the total amount requested for fees and

                                  27   costs, the result would be a negative multiplier of 0.50.

                                  28          The Ninth Circuit has observed that lodestar multipliers ranging from one to four are
                                                                                         12
                                   1   frequently awarded in complex class action cases, Vizcaino v. Microsoft Corp., 290 F.3d 1043,

                                   2   1051 n.6 (9th Cir. 2002), and “courts view self-reduced fees” representing a negative multiplier on

                                   3   the lodestar “favorably,” Schuchardt, 314 F.R.D. at 690. Assuming Class Counsel’s billed hours

                                   4   and rates are reasonable,6 the negative multiplier it has applied to its fee request suggests the

                                   5   request is reasonable. Further, while a clear sailing provision can be a warning sign of possible

                                   6   collusion between the parties, that concern is mitigated by two considerations here. First, the

                                   7   Settlement Agreement and fee agreement were reached under the auspices of an experienced

                                   8   mediator. See Bluetooth Headset, 654 F.3d at 948 (holding that the participation of a mediator is

                                   9   “a factor weighing in favor of a finding of non-collusiveness”). Second, the $17 million

                                  10   “settlement fund is not subject to reversion to the Defendant; all of it will be distributed to class

                                  11   members,” In re TracFone Unlimited Serv. Plan Litig., 112 F. Supp. 3d 993, 1007 (N.D. Cal.

                                  12   2015), reducing “the likelihood that class counsel will have bargained away something of value to
Northern District of California
 United States District Court




                                  13   the class,” Bluetooth Headset, 654 F.3d at 948.

                                  14           Using the percentage-of-recovery method as a cross-check, a fee (net of costs) of

                                  15   $8,904,595 represents 27% of the estimated $33 million that Ford will pay out in total (i.e., $17

                                  16   million settlement fund + $16 million fees and costs), a percentage close to the 25% benchmark in

                                  17   the Ninth Circuit. See Bluetooth Headset, 654 F.3d at 942.

                                  18           On balance, given the size of Class Counsel’s lodestar, accrued over five-plus years of

                                  19   litigation, the request for $8,904,595 in fees and $7,095,405 in costs is not unreasonable on its

                                  20   face.

                                  21   C.      Preliminary Approval Factors

                                  22           The Court now turns to the Rule 23(e)(2) factors.

                                  23           1.     Adequate Representation of the Class

                                  24           The first factor asks whether “the class representatives and class counsel have adequately

                                  25   represented the class.” Fed. R. Civ. P. 23(e)(2)(A). “[T]he adequacy of representation

                                  26
                                  27
                                       6
                                        The Court will scrutinize Class Counsel’s billing records once Plaintiffs separately move for fees
                                       and costs. See Berman Decl. ¶ 26 (“Plaintiffs’ motion for fees, costs, and expenses will be filed
                                  28   35 days prior to the end of the objection and opt-out period and well in advance of the Fairness
                                       Hearing.”). It should be noted that 67,500 hours is a sizable number, even for a lengthy case.
                                                                                        13
                                   1   requirement . . . . requires that two questions be addressed: (a) do the named plaintiffs and their

                                   2   counsel have any conflicts of interest with other class members and (b) will the named plaintiffs

                                   3   and their counsel prosecute the action vigorously on behalf of the class?” In re Mego Fin. Corp.

                                   4   Sec. Litig., 213 F.3d 454, 462 (9th Cir. 2000).

                                   5          In granting class certification, the Court has already found that Named Plaintiffs have no

                                   6   conflicts of interest and can adequately represent Class Members. See Docket No. 279 at 20–21.

                                   7   That remains the case. Moreover, Named Plaintiffs and Class Counsel have vigorously prosecuted

                                   8   this action for more than five years, through motion practice, extensive initial discovery, class

                                   9   certification, and formal mediation.

                                  10          This factor therefore weighs in favor of approval.

                                  11          2.      Arms-Length Negotiation

                                  12          The second factor asks whether “the [settlement] proposal was negotiated at arm’s length.”
Northern District of California
 United States District Court




                                  13   Fed. R. Civ. P. 23(e)(2)(B).

                                  14          Here, the parties reached settlement under the supervision of Judge Kim; indeed, the

                                  15   Settlement Agreement is based on Judge Kim’s Mediator’s Proposal. Berman Decl. ¶ 12. Thus,

                                  16   the settlement proposal is the product of arm’s-length bargaining. Further, the parties have

                                  17   conducted extensive discovery, and Class Counsel has reviewed more than 8.3 million pages of

                                  18   Ford’s documents, analyzed MFT source code, and deposed fourteen Ford fact witnesses and five

                                  19   Ford experts. Berman Decl. ¶ 4. This gave Class Counsel adequate information to gauge the

                                  20   value of the class claims and assess the adequacy of the settlement terms. See Hanlon, 150 F.3d at

                                  21   1027 (affirming approval of settlement after finding “no evidence to suggest that the settlement

                                  22   was negotiated in haste or in the absence of information illuminating the value of plaintiffs’

                                  23   claims”).

                                  24          Accordingly, the Settlement Agreement “appears to be the product of serious, informed,

                                  25   non-collusive negotiations.” In re Tableware Antitrust Litig., 484 F. Supp. 2d at 1079–80. This

                                  26   factor weighs in favor of approval.

                                  27          3.      Relief Provided for the Class

                                  28          The third factor requires the Court to consider whether “the relief provided for the class is
                                                                                         14
                                   1   adequate, taking into account: (i) the costs, risks, and delay of trial and appeal; (ii) the

                                   2   effectiveness of any proposed method of distributing relief to the class, including the method of

                                   3   processing class-member claims; (iii) the terms of any proposed award of attorney’s fees,

                                   4   including timing of payment; and (iv) any agreement required to be identified under Rule

                                   5   23(e)(3).” Fed. R. Civ. P. 23(e)(2)(C).

                                   6                   a.      Costs, Risks, and Delay of Trial and Appeal

                                   7           In accordance with Rule 23(e)(2)’s instruction to evaluate “the costs, risks, and delay of

                                   8   trial and appeal,” courts assess “the strength of the plaintiffs’ case; the risk, expense, complexity,

                                   9   and likely duration of further litigation; [and] the risk of maintaining class action status throughout

                                  10   the trial.” Hanlon, 150 F.3d at 1026. This inquiry focuses on “substantive fairness and

                                  11   adequacy,” and evaluates “plaintiffs’ expected recovery balanced against the value of the

                                  12   settlement offer.” In re Tableware Antitrust Litig., 484 F. Supp. 2d at 1080.
Northern District of California
 United States District Court




                                  13           Plaintiffs acknowledge that there are three notable weaknesses in their case. First, their

                                  14   implied warranty claims are difficult to prove. Mot. at 21. To succeed on their implied warranty

                                  15   claims, Plaintiffs must establish that “their vehicles were affected by a persistent defect that so

                                  16   affected their safety, reliability, or operability as to render them unfit” for their ordinary purpose.

                                  17   Docket No. 383 at 9. The theory of liability underpinning all their certified claims (implied

                                  18   warranty, express warranty, and negligence) is that all versions of the MFT software up to and

                                  19   including version 3.6 are inherently defective. Mot. at 21. But Ford represents that it has

                                  20   evidence of a significant drop-off in warranty repairs and software updates, and survey data

                                  21   indicating improvements in MFT performance, after MFT version 3.5 was introduced. Berman

                                  22   Decl., Exh. I at 6. Ford also has evidence that “every Plaintiff had driven their Class Vehicles for

                                  23   tens of thousands of miles without a major accident.” Id. Moreover, Ford has filed a motion in

                                  24   limine to exclude any statements from Ford engineers, executives, or employees regarding the pre-

                                  25   release quality of most versions of the MFT software. Plaintiffs concede that if this motion is

                                  26   successful, they would “lose a large amount of the best evidence to demonstrate that the software

                                  27   versions were defective.” Id. Thus, there is a substantial risk that a jury could find that versions

                                  28   3.5 and 3.6 had mitigated the alleged MFT defects to a sufficient degree that they longer
                                                                                          15
                                   1   persistently impaired the safety, reliability, or operability of the Class Vehicles. See Chun-Hoon

                                   2   v. McKee Foods Corp., 716 F. Supp. 2d 848, 851 (N.D. Cal. 2010) (finding that approval of a

                                   3   class settlement is appropriate when “there are significant barriers plaintiffs must overcome in

                                   4   making their case”).

                                   5           Second, Plaintiffs recognize potential challenges to their damages model, premised on the

                                   6   benefit-of-the-bargain theory that, had they known the MFT system was inherently defective, they

                                   7   would either have paid less for their vehicles or not purchased them at all. Mot. at 21. Their

                                   8   experts, Dr. Boedeker and Dr. Arnold, conducted analyses to calculate Plaintiffs’ damages under

                                   9   such a theory. However, the Court had observed at the class certification stage that

                                  10                   Dr. Arnold’s calculations assume that all the money paid by class
                                                       members for their MFT systems is a loss; in other words, the MFT
                                  11                   system had no value whatsoever at the time of purchase. This
                                                       assumption is contradicted by Ford’s evidence that Plaintiffs still use
                                  12                   the MFT’s navigation, Bluetooth, and backup camera features,
Northern District of California
 United States District Court




                                                       suggesting that MFT, for all its alleged faults, had some utility and
                                  13                   residual value.
                                  14   Docket No. 279 at 7–8. The Court further pointed out that “Dr. Arnold’s assumption seems

                                  15   inconsistent with the evidence presented by Dr. Boedeker” that suggested “consumers were still

                                  16   willing to pay at least $551 for a defective MFT system.” Id. at 8. In light of these issues, it is

                                  17   possible that Ford could “convince a jury that the experts’ calculations did not properly account

                                  18   for any residual utility of the MFT system, after the MFT defects were taken into account.” Mot.

                                  19   at 22. In other words, Plaintiffs may not succeed in their theory of damages even if they are able

                                  20   to establish liability.

                                  21           Third, Plaintiffs point to the risk arising from “the inherent complexity of trying class

                                  22   claims for express warranty, implied warranty, and negligence under the laws of seven states, in

                                  23   addition to 21 individual Plaintiffs’ claims under the laws of twelve states,” even if the trial would

                                  24   be bifurcated. Mot. at 22. “Complex litigation is inherently uncertain.” Mego Fin. Corp., 213

                                  25   F.3d at 463. The uncertainty in this case is particularly pronounced given the significant hurdles

                                  26   Plaintiffs face to prevailing on their claims at trial, which justify a reduction in the percentage of

                                  27   their settlement recovery. See Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 966 (9th Cir. 2009).

                                  28           On the other side of the scale, the risk to Plaintiffs of maintaining class action status
                                                                                          16
                                   1   throughout the trial does not appear to be substantial. The Court has already certified the seven

                                   2   state classes, and resolved a decertification motion and a motion for summary judgment as to

                                   3   certain certified claims. The Ninth Circuit has also rejected a Rule 23(f) appeal of the class

                                   4   certification order. Ford notes, however, that the damages phase of a trial could still present

                                   5   individualized issues of proof that complicate a classwide verdict. This factor therefore does not

                                   6   lean strongly in either direction.

                                   7          To assess whether the value of the settlement is adequate in light of the above risks, the

                                   8   Court compares the settlement amount to the parties’ estimates of the maximum amount of

                                   9   damages recoverable in a successful litigation. Mego Fin. Corp., 213 F.3d at 459. Plaintiffs

                                  10   estimate that the maximum value of their claims is approximately $300 million. Thus, the

                                  11   guaranteed minimum recovery of $17 million under the Settlement Agreement represents 5.7% of

                                  12   the maximum possible recovery.7 This percentage does not account for the value of the free
Northern District of California
 United States District Court




                                  13   dealer-installed upgrades to version 3.10 of MFT that will be available for Class Members under

                                  14   the Settlement Agreement. It also does not include the reimbursements Ford will provide to Class

                                  15   Members who paid out-of-pocket for post-warranty MFT repairs (although Ford’s counsel

                                  16   conceded at the January 24, 2019 hearing that Ford does not expect to receive many post-warranty

                                  17   reimbursement claims).

                                  18          “[T]he very essence of a settlement is compromise.” Officers for Justice v. Civil Serv.

                                  19   Comm’n of City & Cty. of San Francisco, 688 F.2d 615, 624 (9th Cir. 1982) (citation omitted).

                                  20   Accordingly, “[t]he fact that a proposed settlement may only amount to a fraction of the potential

                                  21   recovery does not, in and of itself, mean that the proposed settlement is grossly inadequate and

                                  22   should be disapproved.” Linney v. Cellular Alaska Partnership, 151 F.3d 1234, 1242 (9th Cir.

                                  23   1998) (citation omitted). The expected recovery rate here of approximately 6% is on the lower

                                  24   end of settlements approved in this district. However, as discussed above, there are several

                                  25   deficiencies in Plaintiffs’ case that could jeopardize their recovery at trial. In such circumstances,

                                  26
                                  27   7
                                        If the claims rate turns out to be higher than the assumed 7%, the value of the settlement would
                                       be greater. For example, if the claims rate is 15%, the recovery under the Settlement Agreement
                                  28
                                       would be 6.7% of the maximum recovery at trial.
                                                                                         17
                                   1   courts have approved settlements below the 10% threshold that reflect the plaintiffs’ judgment that

                                   2   “a deeply discounted recovery is better than the substantial likelihood of recovering nothing.”

                                   3   Viceral v. Mistras Grp., Inc., No. 15-CV-02198-EMC, 2016 WL 5907869, at *8 (N.D. Cal. Oct.

                                   4   11, 2016). See, e.g., id. at *7 (approving settlement representing 8.1% of the full verdict value in

                                   5   recognition of the “daunting” risks plaintiffs faced in proving their case); In re Uber FCRA Litig.,

                                   6   No. 14-CV-05200-EMC, 2017 WL 2806698, at *7 (N.D. Cal. June 29, 2017) (approving a

                                   7   settlement worth less than 7.5% of the possible verdict where the class faced “substantial risks and

                                   8   obstacles” to prevailing at trial, as well as “the inevitable expense of litigating a large, complex

                                   9   case through trial”); Balderas v. Massage Envy Franchising, LLC, No. 12-CV-06327 NC, 2014

                                  10   WL 3610945, at *5 (N.D. Cal. July 21, 2014) (approving a settlement representing 5% of the

                                  11   maximum recovery in light of “the strengths of plaintiff’s case and the risks and expense of

                                  12   continued litigation”).
Northern District of California
 United States District Court




                                  13          Given the substantial obstacles Plaintiffs must surmount if litigation continues, and the

                                  14   benefits Class Members will derive from the free upgrades to MFT version 3.10 on top of the

                                  15   monetary relief, the Court concludes that the settlement amount is reasonable.

                                  16                  b.         Method of Distributing Relief to the Class

                                  17          As discussed in Part II.B.1, supra, the Court determines that the composite method of

                                  18   distributing relief to the Class, consisting of a claims-made portion and a unilateral payment

                                  19   portion, is appropriate and effective. The current Settlement Agreement also eliminates a concern

                                  20   that was present under the provisional settlement that the claims process would not begin until

                                  21   after final approval of the settlement is granted. See Docket No. 442 at 3. Now, Class Members

                                  22   will be able to submit claims starting from 45 days after preliminary approval, and the claims

                                  23   process will close 135 days later, before the fairness hearing. See Mot. at 1; NSA §§ II.B, II.C.

                                  24   The Court will therefore have the claims rate data before it when ruling on final approval.

                                  25          The Court further approves the method and content of the proposed Notices of Settlement.

                                  26   Notice will be sent via U.S. mail (the Short Form Class Notice), email (the Email Notice), and

                                  27   posted on the settlement website (the Long Form Class Notice). NSA § III.C. If any Short Form

                                  28   Class Notice is returned as undeliverable, the Settlement Administrator will perform a “reasonable
                                                                                          18
                                   1   search” for a more current name and/or address and resend the notice. Id. This method of notice

                                   2   satisfies due process. See Bellinghausen v. Tractor Supply Co., 306 F.R.D. 245, 254 (N.D. Cal.

                                   3   2015) (approving system of mailing settlement notices to last-known addresses and using skip

                                   4   traces to re-send undeliverable mail as “reasonably calculated to provide notice to class

                                   5   members”). Before the March 21, 2019 hearing, the Court suggested some changes to the content

                                   6   of the Notices to bring them into compliance with the requirements of Rule 23(c)(2)(B) and this

                                   7   district’s Procedural Guidance for Class Action Settlements. See Docket No. 523. The parties

                                   8   have incorporated these suggestions into the final version of the Notices. See Docket No. 525.

                                   9          Accordingly, this factor weighs in favor of approval.

                                  10                  c.      Attorneys’ Fees

                                  11          As discussed in Part II.B.3, supra, the Court concludes that Class Counsel’s request for

                                  12   $8,904,595 in fees and $7,095,405 in costs is not unreasonable on its face.
Northern District of California
 United States District Court




                                  13          4.      Equitable Treatment of Class Members

                                  14          The Settlement Agreement does not improperly grant preferential treatment to certain

                                  15   segments of the class. Under the claims process, Class Members who sought more repairs receive

                                  16   a greater recovery because the number of repair attempts serves as a proxy for the seriousness of

                                  17   their MFT defects. Establishing a persistent defect is a requirement of a breach of warranty claim.

                                  18   See Docket No. 383 at 9 (holding that Plaintiffs can establish a breach of implied warranty “by

                                  19   introducing evidence that their vehicles were affected by a persistent defect that so affected their

                                  20   safety, reliability, or operability as to render them unfit” for their ordinary purpose). Similarly, the

                                  21   minimum threshold of two instances of unsatisfactory MFT performance is a proxy for the

                                  22   persistency of MFT defects. Under the Unilateral Payment Process, only original owners and

                                  23   lessees will receive compensation because Ford does not have ownership information for Class

                                  24   Vehicles that were purchased used.

                                  25          Plaintiffs also intend to apply for $9,000 service awards for each Named Plaintiff. NSA

                                  26   § II.F. “[T]he Ninth Circuit has recognized that service awards to named plaintiffs in a class

                                  27   action are permissible and do not render a settlement unfair or unreasonable.” Harris v. Vector

                                  28   Mktg. Corp., No. C-08-5198 EMC, 2011 WL 1627973, at *9 (N.D. Cal. Apr. 29, 2011) (citing
                                                                                         19
                                   1   Staton v. Boeing Co., 327 F.3d 938, 977 (9th Cir. 2003)). However, the service award must be

                                   2   “reasonable,” and the Court “must evaluate their awards individually, using ‘relevant factors

                                   3   includ[ing] the actions the plaintiff has taken to protect the interests of the class, the degree to

                                   4   which the class has benefitted from those actions, ... the amount of time and effort the plaintiff

                                   5   expended in pursuing the litigation ... and reasonabl[e] fear[s of] workplace retaliation.’” Staton,

                                   6   327 F.3d at 977 (quoting Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998)) (alterations in

                                   7   original). A “very large differential in the amount of damage awards between the named and

                                   8   unnamed class members” must be justified by the record. Id. at 978. A $9,000 service award is

                                   9   on the high end. See Harris v. Vector Mktg. Corp., No. C-08-5198 EMC, 2012 WL 381202, at *7

                                  10   (N.D. Cal. Feb. 6, 2012) (“[I]ncentive payments of $10,000 or $25,000 are quite high and . . . as a

                                  11   general matter, $5,000 is a reasonable amount.”).

                                  12           The Named Plaintiffs represent that they have devoted significant time and effort to this
Northern District of California
 United States District Court




                                  13   case, including preparing declarations, sitting for full-day depositions, and presenting their Class

                                  14   Vehicles in response to Ford’s requests for inspection. Berman Decl. ¶¶ 22–23. The request,

                                  15   therefore, is not unreasonable on its face. Compare, e.g., Cook v. Niedert, 142 F.3d 1004, 1016

                                  16   (9th Cir. 1998) (upholding $25,000 incentive payment in case with a $13 million settlement where

                                  17   class representative spent “hundreds” of hours with class counsel) with, e.g., Knight v. Red Door

                                  18   Salons, Inc., No. 08–01520, 2009 WL 248367, at *7 (N.D. Cal. Feb.2, 2009) (awarding $5,000 to

                                  19   named plaintiffs who spent 40–50 hours each to help recover $500,000).

                                  20   D.      Procedural Guidance for Class Action Settlements

                                  21           Finally, the Court notes that the proposed Settlement sufficiently conforms to the standards

                                  22   articulated in this district’s updated Procedural Guidance for Class Action Settlements. For

                                  23   example, the parties have provided the necessary information about the Settlement for the Court to

                                  24   determine that its terms are sufficiently fair, reasonable, and adequate. See Proc. Guidance for

                                  25   Class Action Sett. ¶ 1. The parties have justified their choice of JND as Settlement Administrator.

                                  26   See id. ¶ 2; Mot. at 16; Berman Decl., Exh. C. And the Court finds that the language of the class

                                  27   notices is appropriate and that the means of notice is the “best notice . . . practicable under the

                                  28   circumstances.” Fed. R. Civ. P. 23(c)(2)(B); see also Proc. Guidance for Class Action Sett. ¶¶ 3–
                                                                                          20
                                   1   5, 9.

                                   2                                            III.      CONCLUSION

                                   3                 For the foregoing reasons, the Settlement Agreement is fair, adequate, and reasonable.

                                   4   Accordingly, the Court GRANTS the motion for preliminary approval. It is further ORDERED

                                   5   that:

                                   6           (1)      The Settlement Classes are defined as follows:

                                   7                        “California Settlement Class” means all persons or entities who
                                                            purchased or leased a Ford or a Lincoln vehicle in California from
                                   8                        Ford Motor Company or through a Ford Motor Company Dealership
                                                            before August 9, 2013, which vehicle was equipped with a MyFord
                                   9                        Touch or MyLincoln Touch in-vehicle information and
                                                            entertainment system.
                                  10
                                                            “Massachusetts Settlement Class” means all persons or entities who
                                  11                        purchased or leased a Ford or a Lincoln vehicle in Massachusetts
                                                            from Ford Motor Company or through a Ford Motor Company
                                  12                        Dealership before August 9, 2013, which vehicle was equipped with
Northern District of California
 United States District Court




                                                            a MyFord Touch or MyLincoln Touch in-vehicle information and
                                  13                        entertainment system.
                                  14                        “New Jersey Settlement Class” means all persons or entities who
                                                            purchased or leased a Ford or a Lincoln vehicle in New Jersey from
                                  15                        Ford Motor Company or through a Ford Motor Company Dealership
                                                            before August 9, 2013, which vehicle was equipped with a MyFord
                                  16                        Touch or MyLincoln Touch in-vehicle information and
                                                            entertainment system.
                                  17
                                                            “North Carolina Settlement Class” means all persons or entities who
                                  18                        purchased or leased a Ford or a Lincoln vehicle in North Carolina
                                                            from Ford Motor Company or through a Ford Motor Company
                                  19                        Dealership before August 9, 2013, which vehicle was equipped with
                                                            a MyFord Touch or MyLincoln Touch in-vehicle information and
                                  20                        entertainment system.
                                  21                        “Ohio Settlement Class” means all persons or entities who
                                                            purchased or leased a Ford or a Lincoln vehicle in Ohio from Ford
                                  22                        Motor Company or through a Ford Motor Company Dealership
                                                            before August 9, 2013, which vehicle was equipped with a MyFord
                                  23                        Touch or MyLincoln Touch in-vehicle information and
                                                            entertainment system.
                                  24
                                                            “Virginia Settlement Class” means all persons or entities who
                                  25                        purchased or leased a Ford or a Lincoln vehicle in Virginia from
                                                            Ford Motor Company or through a Ford Motor Company Dealership
                                  26                        before August 9, 2013, which vehicle was equipped with a MyFord
                                                            Touch or MyLincoln Touch in-vehicle information and
                                  27                        entertainment system.
                                  28                        “Washington Settlement Class” means all persons or entities who
                                                                                             21
                                                purchased or leased a Ford or a Lincoln vehicle in Washington from
                                   1            Ford Motor Company or through a Ford Motor Company Dealership
                                                before August 9, 2013, which vehicle was equipped with a MyFord
                                   2            Touch or MyLincoln Touch in-vehicle information and
                                                entertainment system.
                                   3

                                   4   (2)   Excluded from all of the Settlement Classes are: (a) all federal court judges who have

                                   5         presided over this case and any members of their immediate families; (b) all entities

                                   6         and natural persons that elect to exclude themselves from the Settlement Classes; (c) all

                                   7         entities and natural persons that have litigated claims involving MFT against Ford to

                                   8         final judgment; (d) all entities and natural persons who, via a settlement or otherwise,

                                   9         delivered to Ford releases of their claims involving MFT; (e) Ford’s employees,

                                  10         officers, directors, agents, and representatives, and their family members; and (f) all

                                  11         entities and natural persons who submitted a valid request for exclusion following the

                                  12         Notice of Pendency of Class Action and did not revoke his, her, or its exclusion and re-
Northern District of California
 United States District Court




                                  13         enter the Settlement Classes.

                                  14   (3)   Named Plaintiffs Jennifer Whalen, Center for Defensive Driving, Jason Connell,

                                  15         William Creed, Daniel Fink, Leif Kirchoff, Joshua Matlin, Henry Miller-Jones, Jerome

                                  16         Miskell, Darcy Thomas-Maskrey, and Richard Decker Watson (the “Named

                                  17         Plaintiffs”), all of whom were representatives of the certified litigation classes, are

                                  18         appointed to serve as representatives of the Settlement Classes.

                                  19   (4)   The appointment of Steve W. Berman Esq., Craig Spiegel Esq., Catherine Y.N.

                                  20         Gannon Esq., Roland Tellis Esq., Mark Pifko Esq., Adam J. Levitt Esq., John E.

                                  21         Tangren Esq., Nicholas E. Chimicles Esq., Benjamin F. Johns Esq., and the law firms

                                  22         Hagens Berman Sobol Shapiro LLP, Baron & Budd, P.C., DiCello Levitt & Casey

                                  23         LLC, and Chimicles Schwartz Kriner & Donaldson-Smith LLP, to serve as Class

                                  24         Counsel is confirmed.

                                  25   (5)   Ford is authorized and directed to establish an administrative mechanism for receiving

                                  26         requests from Settlement Class Members to exclude themselves from the Settlement

                                  27         Classes, as set forth in the Settlement Agreement.

                                  28   (6)   In conjunction with moving for final approval, Class Counsel may apply to the Court
                                                                                    22
                                   1         for an award of attorneys’ fees and expense reimbursement covering all legal services

                                   2         provided to the Named Plaintiffs and Settlement Class Members in connection with the

                                   3         Litigation and settlement of the Litigation (the “Fee and Expense Application”). The

                                   4         Fee and Expense Application shall be filed by August 16, 2019.

                                   5   (7)   Also in conjunction with moving for final approval, Class Counsel may submit by

                                   6         August 16, 2019, an application for any service award for each of the 19 Plaintiffs, to

                                   7         be paid by Ford separately from the fee and expense award.

                                   8   (8)   Pursuant to Rule 23(e)(2) of the Federal Rules of Civil Procedure and 28 U.S.C.

                                   9         § 1715(d), a hearing (the “Fairness Hearing”) shall be held on November 21, 2019, at

                                  10         1:30 p.m. before the undersigned at United States Federal Building and Courthouse,

                                  11         450 Golden Gate Avenue, San Francisco, CA 94102, for the purpose of finally

                                  12         determining whether the proposed Settlement Agreement is fair, reasonable, and
Northern District of California
 United States District Court




                                  13         adequate and should be approved by the Court via entry of the Final Judgment and

                                  14         Order attached to the Settlement Agreement and, if so, what amount of reasonable

                                  15         attorneys’ fees and reasonable reimbursement of costs and expenses should be awarded

                                  16         to Class Counsel, and whether the service awards shall be awarded.

                                  17   (9)   On or before June 10, 2019, Ford shall cause to be delivered by United States Postal

                                  18         Service first-class mailing, postage prepaid, copies of the Short Form Class Notice

                                  19         containing the language in Exhibit 1 to the Settlement Agreement to be mailed to the

                                  20         current address of each original and subsequent purchaser or lessee of a Class Vehicle

                                  21         for whom Ford can reasonably obtain an address. On or before June 10, 2019, Ford

                                  22         shall cause to be transmitted via electronic mail, copies of the Email Notice containing

                                  23         the language in Exhibit 2 to the Settlement Agreement to the Settlement Class

                                  24         Members for whom an e-mail address was previously obtained from Ford’s records.

                                  25         On or before May 10, 2019, Ford shall cause to be posted on a settlement website that

                                  26         it shall establish and maintain the Long Form Class Notice containing the language in

                                  27         Exhibit 3 to the Settlement Agreement. The Court finds that such individual notice is

                                  28         the best notice practicable under the facts and circumstances of this case.
                                                                                   23
                                   1   (10)   If it has not done so already, Ford shall provide to the Attorney General of the United

                                   2          States and the attorneys general of the states and territories in which Settlement Class

                                   3          Members reside the information specified in 28 U.S.C. § 1715 by the deadline

                                   4          established in that statute.

                                   5   (11)   Ford shall provide a declaration from it or the Settlement Administrator attesting to its

                                   6          compliance with its notice obligations not less than seven days prior to the Fairness

                                   7          Hearing. The declaration shall include:

                                   8              •   the total number of Settlement Class Members;

                                   9              •   a sample copy of the Class Notice;

                                  10              •   the process by which Ford obtained a mailing list for the Short Form Class

                                  11                  Notice;

                                  12              •   the number of Short Form Class Notices mailed and the range of dates within
Northern District of California
 United States District Court




                                  13                  which such Notices were mailed; and

                                  14              •   the number of Short Form Class Notices returned to Ford by the United States

                                  15                  Postal Service.

                                  16   (12)   Each potential Settlement Class Member who wishes to be excluded from the

                                  17          Settlement Classes must submit via United States Postal Service first-class mailing a

                                  18          Request for Exclusion to the address specified in the Class Notice, which address shall

                                  19          be a site under Ford’s control. Such Requests for Exclusion must be received at that

                                  20          address on or before September 20, 2019. To be effective, the Request for Exclusion

                                  21          must:

                                  22              •   Include the Settlement Class Member’s full name, address, and telephone

                                  23                  number;

                                  24              •   Identify the model, model year, and vehicle identification number of the

                                  25                  Settlement Class Member’s Class Vehicle(s);

                                  26              •   Explicitly and unambiguously state his, her, or its desire to be excluded from

                                  27                  the Settlement Classes in In re MyFord Touch Consumer Litigation; and

                                  28              •   Be individually and personally signed by the Member of the Settlement Classes
                                                                                    24
                                   1                 (if the Member of the Settlement Classes is represented by counsel, it must also

                                   2                 be signed by such counsel).

                                   3   (13)   Any Settlement Class Member who fails to submit a timely and complete Request for

                                   4          Exclusion to the required address, or communicates his, her or its intentions regarding

                                   5          membership in the Settlement Classes in an ambiguous manner, shall be subject to and

                                   6          bound by all proceedings, orders, and judgments of this Court pertaining to the

                                   7          Settlement Class pursuant to the Settlement Agreement unless determined otherwise by

                                   8          the Court. Any communications from Settlement Class Members (whether styled as an

                                   9          exclusion request, an objection, or a comment) as to which it is not readily apparent

                                  10          whether the Settlement Class Member meant to request an exclusion from the Class

                                  11          will be evaluated jointly by counsel for the Parties, who will make a good-faith

                                  12          evaluation if possible. Any uncertainties about whether a Settlement Class Member
Northern District of California
 United States District Court




                                  13          requested to exclude himself, herself, or itself from the Settlement Classes will be

                                  14          resolved by the Court.

                                  15   (14)   The Notice Administrator shall tabulate Requests for Exclusion from prospective

                                  16          Settlement Class Members and shall report the names and addresses of such persons to

                                  17          the Court and to Class Counsel no less than seven days before the Fairness Hearing.

                                  18   (15)   Any Settlement Class Member who intends to object to the fairness of the Settlement

                                  19          Agreement (including Class Counsel’s Fee and Expense Application) must, by

                                  20          September 20, 2019, file any such objection with the Court. Any objection to the

                                  21          Settlement Agreement must be individually and personally signed by the Settlement

                                  22          Class Member (if the Settlement Class Member is represented by counsel, the objection

                                  23          additionally must be signed by such counsel), and must include:

                                  24             •   The case name and number (In Re MyFord Touch Consumer Litigation, Case

                                  25                 Number 13-cv-3072-EMC);

                                  26             •   The objecting Member of the Settlement Classes’s full name, address, and

                                  27                 telephone number;

                                  28             •   The model, model year, and VIN of the objecting Member of the Settlement
                                                                                    25
                                   1                 Classes’s Class Vehicle, along with Proof of Membership in a Settlement Class;

                                   2             •   A written statement of all grounds for the objection, accompanied by any legal

                                   3                 support for the objection;

                                   4             •   Copies of any papers, briefs, or other documents upon which the objection is

                                   5                 based;

                                   6             •   A list of all cases in which the Member of the Settlement Classes and/or his or

                                   7                 her counsel filed or in any way participated—financially or otherwise—

                                   8                 objecting to a class settlement during the preceding five years;

                                   9             •   The name, address, email address, and telephone number of every attorney

                                  10                 representing the objector; and

                                  11             •   A statement indicating whether the objector and/or his or her counsel intends to

                                  12                 appear at the Fairness Hearing and, if so, a list of all persons, if any, who will
Northern District of California
 United States District Court




                                  13                 be called to testify in support of the objection.

                                  14   (16)   The parties to this Litigation and to the Settlement Agreement shall file any

                                  15          memoranda or other materials in support of final approval of the Settlement

                                  16          Agreement, including in response to any timely and properly filed objection to the

                                  17          Settlement Agreement, no later than November 7, 2019, fourteen days prior to the

                                  18          Fairness Hearing. Such materials shall be served on Class Counsel, counsel for Ford,

                                  19          and on any member of the Settlement Classes (or their counsel, if represented by

                                  20          counsel) to whose objection to the Settlement Agreement the memoranda or other

                                  21          materials respond.

                                  22   (17)   Following the Fairness Hearing, and based upon the entire record in this matter, the

                                  23          Court will decide whether the Settlement Agreement should be finally approved and, if

                                  24          so, what amount of reasonable fees and expenses should be awarded to Class Counsel,

                                  25          and whether a service award of no more than $9,000 service award for each of the 19

                                  26          Plaintiffs, will be awarded. If the Court determines the Settlement is reasonable, fair,

                                  27          and adequate, the Court will issue a Final Order and Judgment memorializing its

                                  28          decision. The Court will also issue an Order awarding reasonable fees and expenses to
                                                                                    26
                                   1              Class Counsel in an amount determined by the Court but in any event of no more than

                                   2              $16,000,000.

                                   3       (18)   Pending final determination of the joint application for approval of this Settlement

                                   4              Agreement, all proceedings in this Litigation other than settlement approval

                                   5              proceedings shall be stayed and all Members of the Settlement Classes who do not

                                   6              validly request exclusion from the Settlement Classes shall be enjoined from

                                   7              commencing or prosecuting any action, suit, proceeding, claim, or cause of action in

                                   8              any court or before any tribunal based on based on alleged malfunctions of the MFT in

                                   9              Ford and Lincoln vehicles.

                                  10

                                  11         This order disposes of Docket No. 515.

                                  12
Northern District of California
 United States District Court




                                  13         IT IS SO ORDERED.

                                  14

                                  15   Dated: March 28, 2019

                                  16

                                  17                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       27
